SCHWARTZ, Senior Judge,
dissenting.
Because (a) section 704.08, Florida Statutes (2012), renders the title to the instant property unmarketable; and (b) unlike many such policies, the present one does not except or exclude the existence of a cemetery or the consequent effect of section 704.08; see Attorneys’ Title Insurance Fund, Fund Title Notes § 25.03.11; see also Blanton v. City of Pinellas Park, 887 So.2d 1224, 1232 (Fla.2004) (“[A]ll landowners are on notice of statutory ways of necessity by virtue of section 704.01(2).”); the upshot is a clear breach of the insuring agreement as written. See Kingsway Amigo Ins. Co. v. Ocean Health, Inc., 63 So.3d 63, 68 (Fla. 4th DCA 2011) (“An insurance company is not precluded from offering greater coverage than that required by statute.”).
I would therefore reverse.